 



EXHIBIT 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), is
made on this 10th day of April, 2007, by and between MEADOWBROOK INSURANCE
GROUP, INC. (the “Company”), MEADOWBROOK, INC., (“Meadowbrook”), CREST FINANCIAL
CORPORATION (“Crest” and, collectively, with Meadowbrook, the “Guarantors”), and
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a national banking association (the
“Lender”), and is based upon the following:
Recitals
     A. Company executed and delivered to Lender’s predecessor-in-interest,
Standard Federal Bank National Association, a certain Revolving Note (the
“Promissory Note”), a certain Credit Agreement (the “Credit Agreement”) and
other related documents (together with the Promissory Note and the Credit
Agreement, collectively, the “Loan Documents”), each dated as of November 12,
2004, evidencing, securing or relating to a certain revolving loan from Lender
to Company in an amount not to exceed Twenty-Five Million and 00/100 Dollars
($25,000,000.00) (the “Loan”).
     B. In connection with the Credit Agreement, the Guarantors executed certain
Guaranties dated as of November 12, 2004, to and for the benefit of Lender
(collectively, the “Guaranties”).
     C. On or about May 20, 2005, Company executed and delivered to Lender a
certain Amendment to Credit Agreement (the “First Amendment”), modifying the
financial covenants applicable to the Loan.
     D. On or about September 8, 2005, Company executed and delivered to Lender
a certain Second Amendment to Credit Agreement (the “Second Amendment”), further
modifying the Loan Documents.
     E. On or about December 28, 2005, Company executed and delivered to Lender
a certain Third Amendment to Credit Agreement (the “Third Amendment”), further
modifying the Loan Documents.
     F. Company, Guarantors and Lender desire to amend the terms of the Loan
Documents, as more particularly provided herein.
     G. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Loan Documents.
Agreement
     Now, therefore, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by each of Lender, Guarantors and
Company and further, in consideration of the mutual covenants, promises, and
agreements and subject to the terms, provisions, and conditions contained
herein, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



1.   Credit Agreement.

     (a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
pricing matrix set forth in the definition of “Applicable Margin” with the
following:

                                              A.M. Best           Base Rate  
Non-Use   L/C Fee Level   Rating   LIBOR Margin   Margin   Fee Rate   Rate
I
    A     75 bps   (125) bps   10 bps     .75 %
II
    A-     100 bps   (100) bps   15 bps     1.00 %
III
    B++     125 bps   (75) bps   15 bps     1.25 %
IV
    B+     175 bps   (25) bps   25 bps     1.75 %

     In addition to the foregoing, all references to “Adjusted EBITDA” in the
definition of “Applicable Margin” in Section 1.1 of the Credit Agreement shall
be replaced in their entirety with “A.M. Best Rating”. The Applicable Margin
shall be based on the A.M. Best rating of the Company’s Insurance Subsidiaries,
in accordance with the above pricing matrix.
     (b) Section 1.1 of the Credit Agreement is hereby further amended by
replacing the current definition of “Revolving Commitment” with the following:
     Revolving Commitment means $35,000,000, as reduced from time to time
pursuant to Section 6.1.
     (c) Section 1.1 of the Credit Agreement is hereby further amended by
replacing the current definition of “Swing Line Commitment Amount” with the
following:
     Swing Line Commitment Amount means $3,500,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.
     (d) Section 1.1 of the Credit Agreement is hereby further amended by
replacing the current definition of “Termination Date” with the following:
     Termination Date means the earlier to occur of (a) September 30, 2010 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
13, or otherwise pursuant to this Agreement or the other Loan Documents.
     (e) Section 2.1.2 of the Credit Agreement is hereby amended by replacing
the entirety of said Section with the following:

2



--------------------------------------------------------------------------------



 



     2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees
to issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, Lender agrees to purchase a participation in
each such Letter of Credit; provided that (a) the aggregate Stated Amount of all
Letters of Credit shall not at any time exceed $3,500,000 and (b) the Revolving
Outstandings shall not at any time exceed Revolving Loan Availability (less the
amount of any Swing Line Loans outstanding at such time).

2.   Promissory Note.

     (a) The Revolving Loan Maturity Date set forth in the Promissory Note is
hereby extended to September 30, 2010.
     (b) The reference to “TWENTY-FIVE MILLION and 00/100 DOLLARS
($25,000,000.00)” in the Promissory Note is hereby deleted in its entirety and
replaced with “THIRTY-FIVE MILLION and 00/100 DOLLARS ($35,000,000.00)”.
     (c) Except as specifically modified or amended by this Fourth Amendment,
the Promissory Note, and all of the terms, covenants, conditions, and provisions
thereof, are hereby ratified and confirmed in their entirety and shall remain in
full force and effect.
     (d) Lender is hereby authorized to place a notation on the Promissory Note
that it has been amended by this Fourth Amendment.

3.   Reaffirmation of Guaranties. Each of the Guarantors hereby expressly:

     3.1 consents to the execution by the Company and Lender of this Fourth
Amendment;
     3.2 acknowledges that the “Guaranteed Debt” (as defined in each of the
Guaranties) includes all of the obligations and liabilities owing from time to
time by the Company to Lender, including, but not limited to, the obligations
and liabilities of the Company to the Lender under and pursuant to the Credit
Agreement, as amended from time to time, and as evidenced by the Note, as
modified, extended and/or replaced from time to time;
     3.3 acknowledges that such Guarantor does not have any set-off, defense or
counterclaim to the payment or performance of any of the obligations of the
Company under the Credit Agreement or such Guarantor under his or its respective
Guaranty, as the case may be;
     3.4 reaffirms, assumes and binds itself or himself, as the case may be, in
all respects to all of the obligations, liabilities, duties, covenants, terms
and conditions that are contained in his or its respective Guaranty, as the case
may be;

3



--------------------------------------------------------------------------------



 



     3.5 agrees that all such obligations and liabilities under his or its
respective Guaranty, as the case may be, shall continue in full force and that
the execution and delivery of this Fourth Amendment to, and its acceptance by,
Lender shall not in any manner whatsoever:
     (a) impair or affect the liability of any Guarantor to Lender under his or
its respective Guaranty, as the case may be,
     (b) prejudice, waive, or be construed to impair, affect, prejudice or waive
the rights and abilities of Lender at law, in equity or by statute, against any
Guarantor pursuant to their respective Guaranty, and/or
     (c) release or discharge, nor be construed to release or discharge, any of
the obligations and liabilities owing to Lender by any Guarantor under their
respective Guaranty; and
     3.6 represents and warrants that each of the representations and warranties
made by such Guarantor in any of the documents executed in connection with the
Loans remain true and correct as of the date hereof.

4.   Loan Documents.

     (a) Except as specifically modified or amended by the First Amendment,
Second Amendment, Third Amendment or this Fourth Amendment, the Loan Documents,
and all of the terms, covenants, conditions, and provisions thereof, are hereby
ratified and confirmed in their entirety and shall remain in full force and
effect.
     (b) The Loan Documents are hereby ratified and affirmed by Company and
shall remain in full force and effect as modified herein. Any property or rights
to or interests in property granted as security in the Loan Documents shall
remain as security for the Loan and the obligations of Company in the Loan
Documents.

5.   Company’s Representations and Warranties.

     (a) No default, event of default or event of acceleration under any of the
Loan Documents, as modified herein, nor any event, that, with the giving of
notice or the passage of time or both, would be a default, an event of default
or event of acceleration under the Loan Documents, as modified herein, has
occurred and is continuing.
     (b) There has been no material adverse change in the financial condition of
Company or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statements
received by Lender.
     (c) Each and all representations and warranties of Company in the Loan
Documents are accurate on the date hereof, continue to be satisfied in all
respects and are valid and binding obligations with the same force and effect as
if entirely restated in this Fourth Amendment.

4



--------------------------------------------------------------------------------



 



     (d) Company has no claims, counterclaims, defenses or set-offs with respect
to the Loan or the Loan Documents, as modified herein.
     (e) The Loan Documents, as modified herein, are the legal, valid and
binding obligations of Company, enforceable against Company in accordance with
their terms.

6.   Company’s Covenants. Company covenants with Lender:

     (a) Company shall execute, deliver and provide to Lender such additional
agreements, documents and instruments as are reasonably required by Lender to
effectuate the intent of this Fourth Amendment.
     (b) Contemporaneously with the execution and delivery of this Fourth
Amendment, Company has paid to Lender:
     (i) All accrued and unpaid interest under the Promissory Note and all
amounts, other than interest and principal, due and payable by Company under the
Loan Documents as of the date hereof.
     (ii) All the external costs and expenses incurred by Lender in connection
with this Fourth Amendment (including, without limitation, outside attorneys and
appraisal, appraisal review, processing, title, filing and recording costs,
expenses and fees).

7.   Miscellaneous.

     (a) Lender shall not be bound by this Fourth Amendment until (i) Lender has
executed and delivered this Fourth Amendment, and (ii) Company has performed all
of the obligations of Company under this Fourth Amendment to be performed
contemporaneously with the execution and delivery of this Fourth Amendment.
     (b) This Fourth Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective representatives, successors,
and assigns; provided, however, that Company may not assign any of its rights or
delegate any of its obligations under the Loan Documents and any purported
assignment or delegation shall be void.
     (c) The invalidity or unenforceability of a particular provision of this
Fourth Amendment shall not affect the other provisions hereof, and this Fourth
Amendment shall be construed in all respects as if such invalid or unenforceable
provision were omitted.
     (d) The Loan Documents, as modified herein, contain the complete
understanding and agreement of Company and Lender in respect of the Loan and
supersede all prior representations, warranties, agreements, arrangements,
understandings and negotiations. No provision of the Loan Documents, as modified
herein, may be changed, discharged, supplemented, terminated or waived except in
a writing signed by the parties thereto.

5



--------------------------------------------------------------------------------



 



     (e) This Fourth Amendment shall be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to conflicts of
law principles that would require the application of the laws of another state.
     (f) This Fourth Amendment shall be deemed controlling in the event of any
inconsistency, ambiguity or conflict between the terms of this Fourth Amendment
and the terms contained in the Promissory Note, the Credit Agreement and the
Loan Documents.
     (g) This Fourth Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same document. Signature pages may be detached from the counterparts
and attached to a single copy of this Fourth Amendment to physically form one
document.
[Remainder of Page Intentionally Left Blank]

6



--------------------------------------------------------------------------------



 



     The undersigned have executed this Fourth Amendment on the date first above
written.

            COMPANY:

MEADOWBROOK INSURANCE GROUP, INC.
      By:   /s/ Karen Spaun         Karen Spaun         Its: Sr. VP, Treasurer &
CFO        GUARANTORS:

MEADOWBROOK, INC.
      By:   /s/ Karen Spaun         Karen Spaun         Its: Vice President     
  CREST FINANCIAL CORPORATION
      By:   /s/ Karen Spaun         Karen Spaun         Its: CFO        LENDER:

LASALLE BANK MIDWEST NATIONAL ASSOCIATION,
a national banking association
      By:   /s/ Laura M. Kalil         Laura M. Kalil        Its: First Vice
President     

7